DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of group I, claims 1-16 and 20 in the 5/24/22 reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 17-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/22.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the 95% polyethylene portion of the base film lacks antecedent basis which further makes it unclear what portion consists of the other polyethylene’s claimed.  For purposes of this office action, it will be interpreted as any portion in the base film having 95% or above polyethylene as set forth in the action below.
 
Claim Rejections - 35 USC § 103
relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190291396 A1 (Broadus et al.).
Re claims 1, 2, 6, 8, 11, 12, and 20, Broadus teaches a heat shrinkable (high barrier recyclable film is thus capable as the same material and structure is taught) multilayer coextruded film having layers in this order: 1st outer layer of polyethylene terephthalate (sealant)/3rd tie layer (barrier)/2nd outer layer made from polyolefin including polyethylene and ethylene copolymers including linear low density polyethylene (base film). See [12, 37, 99, 108, 155, 187].  Given that the second layer can be made from polyethylene and/or ethylene copolymers, the second layer comprises 100% polyethylene. Given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically be recyclable. In light of the overlap between the claimed film and that disclosed by Broadus, it would have been obvious to one of ordinary skill in the art to use a film that is both disclosed by Broadus and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
While process derived limitations, Broadus teaches the heat shrinkable multilayer film is first layer is oriented [82], annealed [85] and crosslinked [197] or crosslinked structures are in the ethylene copolymers [188]. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698. Both Applicant's and prior art reference's product are the same.  
Broadus discloses that the total free heat shrink is at least 10 percent and that it is determined by summing the percent free shrink in the machine direction with the percent free shrink in the traverse direction [163-164]. Therefore, if the sum is 10 percent, this necessarily means that the percent free shrink in the machine direction and the percent free shrink in the traverse must each be less than 10% overlapping the values presently claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Re claims 3 and 15, Broadus teaches overlapping ranges of oxygen transmission rate from 0-10 X10-6 cm3/m2/24 hrs – [141], Broadus. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further Re claims 4 and 11, the tie (barrier) comprises polyacrylate [19], Broadus.
Re claim 7, given that the multilayer film of Broadus is used for packaging and given that the film is identical to that claimed, it is the position of the examiner that the film of Broadus would inherently have the same clarity as claimed.
Re claim 8, Broadus discloses a 4th layer [53] made from polyolefin as well as a 5th layer made from modified polyolefin [59] such that the resulting order of layers would be -  1st outer layer (sealant), 3rd tie layer (barrier), 2nd outer layer (base film) made from polyolefin/4th layer/5th layer. Broadus further discloses that the polyolefins include medium density polyethylene (MDPE) and high density polyethylene (HDPE) [187]. Therefore, it would have been obvious to one of ordinary skill in the art to use polyolefins in the 3rd, 4th, and 5th layers of Broadus including HDPE/MDPE/HDPE and arrive at the present invention.
Re claims 13 and 14, Broadus discloses the use of a supplemental tie layer (corresponding to claimed adhesive or primer) between the 3rd tie layer and the 2nd outer layer [72]. 

Claims 1, 3-4, 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20070298273 (Thies et al.).
Re claims 1 and 6, Thies teaches a heat shrinkable (high barrier recyclable film is thus capable as the same material and structure is taught) multilayer coextruded film having layers in this order: outer layer 22 of ultra low density polyethylene (ULDPE) copolymer of greater than 95% polyethylene where both layers 22 and 25, of 75% ULDPE and 25% LDPE, respectively, equating to a total 10% PE and Table 2 and paragraph [62], Theis teaches layers 22 and 24 have75% ULDPE and 25% LDPE, respectively.  (the sum total overlapping at least 95% and 97% polyethylene per claims 1, 6 and, 8) (base film polyethylene) intermediate tie  22 of ULDPE LDPE /core 23 of polyethylene vinyl acetate(barrier)/intermediate tie 24 of ULDPE LDPE/ outer layer 25 of ULDPE LDPE (sealant). See Example 2, Table 2).  Given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically be recyclable. In light of the overlap between the claimed film and that disclosed by Theis, it would have been obvious to one of ordinary skill in the art to use a film that is both disclosed by Theis and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Further re claim 1, While process derived limitations, Thies teaches the first layer is biaxially oriented –9, 46], the film is annealed in [47] and crosslinking  [47-49] is taught. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698. Both Applicant's and prior art reference's product are the same.       
Further Re claim 6, and 8, Thies teaches over 97% polyethene and thus overlaps all of applicant's claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Re claims 3 and 15, Thies is silent to an oxygen transmission rate 1 to 20  X10-6 cm3/m2/24 hrs; however, as the exact same structure and materials are provided, it is an expected inherent property.  
Further Re claim 4, the tie (barrier) comprises methacrylate coppolymers (polyacrylate)[28], Thies . 
Re claim 7, Thies teaches the same film and structure. It is the position of the Examiner that the base film has the claimed clarity at 85% at least as the same film would be the same or close to Applicant’s clarity percentage.   See [79].

Claims 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190291396 A1 (Broadus et al.)., as applied to claim 1 above, in view of WO 2004/050357 (Holbert et al.).
Broadus is relied upon above.
Re claims 5 and 16, Holbert discloses using tie layers having a coating weight of 1-25 lbs/3000 ft2 or 1.628-40.7 g/m2 in order to produce tie layer with adequate adhesion [13].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Additionally, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have substituted or added the barrier material of Broadus with that of Holbert for adhesion properties.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190291396 A1 (Broadus et al.)., as applied to claim 1 above, as applied to claim 1 above, in view of Hefner et al. (US 2007/0011992 A1).
Broadus is relied upon above.
Regarding claim 10, the combination discloses all of the claim limitations as set forth above.  The combination does not disclose that the multilayer film further comprises printed indicia.
Hefner discloses that it is well-known to provide printed indicia on polyethylene plastic bags for packaging food in order to provide information to the consumer ([0005]).
It would have been obvious to provide printed indicia, as disclosed by Hefner, on the film of Broadus in order to provide a bag that has the advantage of providing information to the consumer.

Claims 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070298273 (Thies et al.)., as applied to claim 1 above, in view of  WO 2004/050357 (Holbert et al.).
Thies is relied upon above.
 Re claims 5 and 16, Holbert discloses using tie layers having a coating weight of 1-25 lbs/3000 ft2 or 1.628-40.7 g/m2 in order to produce tie layer with adequate adhesion [13].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Additionally, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have substituted or added the barrier material of Thies with that of Holbert for adhesion properties.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070298273 (Thies et al.)., as applied to claim 1 above, in view of Hefner et al. (US 2007/0011992 A1).
Thies is relied upon above.
Regarding claim 10, the combination discloses all of the claim limitations as set forth above.  The Thies reference does not disclose that the multilayer film further comprises printed indicia but suggests it in [35].
Hefner discloses that it is well-known to provide printed indicia on polyethylene plastic bags for packaging food in order to provide information to the consumer ([0005]).
It would have been obvious to provide printed indicia, as disclosed by Hefner, on the film of the combination in order to provide a bag that has the advantage of providing information to the consumer.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CA 3079616 A1 discloses A recyclable film with less than 5% shrink rate.
Gullick (US 2008/0311261 A1) discloses a pouch for food packaging comprising a multilayer film having a core layer that may comprise MDPE (i.e. a medium density polyethylene layer)(abstract, [0002], [0016]).
US 8741433 (Schell et al.).  Schell in Table 4, teaches different tie layers having an oxygen barrier layer has a basis weight of 3 g/m^2, overlapping Applicant’s claimed range of 0.016 – 3.26 g/m^2 (see 10:25030) for benefits having superior transparency and good barrier properties.
US 20180170017 A1 (Ettridge et al.)Ettridge teaches high barrier packing clear [45, 70] multilayer film [16-23] comprising Fig. 3B and associated text in this order: support 1, 10 (base film) of one or more base of polyethylene ethylene vinyl alcohol [16, 57], published claim 1/ barrier 6, 60 [54] of polyethylene terephthalate /adhesive 4, 40 [51] (functions as applicant’s adhesive or primer / two sealant adhesive layers 5 and described both of LLDPE [74-75]. Thus 10/40/5, Fig. B results in a multiple triply layered support the adhesive/primer layer is of LLDPE or other similar polymers aiding in further securing lamination in coextrusion and has similar oxygen transmission rates [11]. 
US 2014/0147684 to Kwak et al.   Kwak teaches high gas barrier film with various combinations of polyethylene in base layers such as LLDPE including all varietals like HDPE, MDPE, etc. for contributing to clarity  - [79] enabling excellent optical characteristics.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
TAMRA L. DICUS
Primary Examiner
Art Unit 1787